Case 1:11-cr-00912-JFK Document 362 Filed I2/11/20 Page I of T

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

. DO #11 CR 912 (JFK)
-V- oo,

Patrick Lewis

 

Xx

The re-sentencing hearing is set for Wednesday; March 31, 2021 at 11:00 a.m
in Courtroom 20-C.

ry

stad ve

Tee saraieed st ie brett

   

SO ORDERED.

 

|
u
[
a
ti
|.
tl

Je “20.

seenearemaeen mentees ten rye itn!

face rane aps tg SE pane

Dated: New York, New York

“LO

 

JOHN F, KEENAN
United States District Judge
